   1   HEMMING MORSE LLP
       CARL S. SABA (ASA #91600, CVA #30068, AICPA/ABV #4305042)
   2   (sabac@hemming.com)
       KATHY ROSNER-GALITZ (CVA #20627)
   3   (rosner-galitzk@hemming.com)
       177 Bovet Road, Suite 525
   4   San Mateo, California 94402
       Telephone: (415) 836-4080
   5   Facsimile: (415) 777-2062
   6   Experts for Debtor and Debtor in Possession
   7                         UNITED STATES BANKRUPTCY COURT
   8                         NORTHERN DISTRICT OF CALIFORNIA
   9                                 SAN FRANCISCO DIVISION
  10
       In re:                                        Bankruptcy Case
  11                                                 No. 20-30242 (HLB)
  12   ANTHONY SCOTT LEVANDOWSKI,
                                                     Chapter 11
  13                               Debtor.
                                                     CERTIFICATE OF NO OBJECTION
  14                                                 REGARDING SECOND MONTHLY
                                                     FEE STATEMENT OF HEMMING
  15                                                 MORSE LLP FOR ALLOWANCE
                                                     AND PAYMENT OF
  16                                                 COMPENSATION FOR THE PERIOD
                                                     OF APRIL 1, 2021 THROUGH APRIL
  17
                                                     30, 2021
  18
                                                     [Re: Dkt No. 547]
  19
                                                     Objection Deadline: June 16, 2021
  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242   Doc# 571     Filed: 06/17/21   Entered: 06/17/21 12:51:43     Page 1 of 3
   1                               THE MONTHLY FEE STATEMENT
   2          On May 26, 2021, Hemming Morse LLP (the “Applicant”), experts for Anthony S.
   3   Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11
   4   case, filed its Second Monthly Fee Statement of Hemming Morse LLP for Allowance and Payment
   5   of Compensation for the Period of April 1, 2021 Through April 30, 2021 [Docket No. 547] (the
   6   “Monthly Fee Statement”), pursuant to the Order Granting Debtor’s Motion Pursuant to 11 U.S.C.
   7   §§ 105(a) and 331 and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for Interim
   8   Compensation and Reimbursement of Expenses of Professionals, entered on June 12, 2020
   9   [Docket No. 118] (the “Interim Compensation Procedures Order”).
  10          The Monthly Fee Statement was served on May 26, 2021, as described in the Certificate
  11   of Service filed on the same date [Dkt. No. 548]. The deadline to file responses or oppositions to
  12   the Monthly Fee Statement was June 16, 2021, and no oppositions or responses have been filed
  13   with the Court or received by the Applicant. Pursuant to the Interim Compensation Procedures
  14   Order, the Debtor is authorized to pay the Applicant eighty percent (80%) of the fees and one
  15   hundred percent (100%) of the expenses requested in the Monthly Fee Statement upon the filing
  16   of this certification without the need for a further order of the Court. A summary of the fees and
  17   expenses sought by the Applicant is annexed hereto as Exhibit A.
  18                          DECLARATION OF NO RESPONSE RECEIVED
  19          The undersigned hereby declares, pursuant to 28 U.S.C. § 1746, that:
  20          1.      I am a partner of the firm of Hemming Morse LLP, expert for the Debtor.
  21          2.      I certify that I have reviewed the Court’s docket in this case and have not received
  22   any response or opposition to the Monthly Fee Statement.
  23          3.      This declaration was executed in San Mateo, California.
  24   Dated: June 17, 2021                                 HEMMING MORSE LLP

  25                                                        By: __________________
                                                                Carl S. Saba
  26

  27                                                        Expert for Debtor and Debtor in Possession

  28

Case: 20-30242     Doc# 571     Filed: 06/17/21     Entered: 06/17/21 12:51:43        Page 2 of 3
   1                                                     Exhibit A
   2                                          Professional Fees and Expenses

   3     Applicant           Fee       Total Fees     Total       Objection       Fees          Expenses      Amount of
                        Application    Requested    Expenses      Deadline     Authorized      Authorized     Holdback
   4                      Period,                   Requested                 to be Paid at   to be Paid at     Fees
                        Filing Date,                                              80%             100%
                        Docket No.
   5

   6
        Hemming           First        $11,565.00    $0.00        06.15.21    $9,252.00          $0.00        $2,313.00
        Morse LLP        Monthly
   7
        (Experts for    (04.01.21 to
   8    Debtor and       04.30.21)
         Debtor in
   9    Possession)      [Dkt. 547;
                            filed
                        05.26.2021]
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242         Doc# 571        Filed: 06/17/21       Entered: 06/17/21 12:51:43           Page 3 of 3
